 Case 3:19-cr-03779-MMA Document 36 Filed 09/23/20 PageID.57 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                                  CASE NO. 19CR3779-MMA
11
                                            Plaintiff,           JUDGMENT AND ORDER OF
12         vs.                                                   DISMISSAL OF INFORMATION
13    ERIK ZARATE-CAMBRON

14                                       Defendant.
15
16          Upon motion of the UNITED STATES OF AMERICA and good cause appearing, the
17   Information in the above entitled case is dismissed with prejudice, the bond is exonerated and, if
18   held by U.S. Pretrial Services, Defendant’s passport is to be released to Defendant.
19          IT IS SO ORDERED.
20
21          Dated:    9/23/2020                          .
22
23                                                           ____________________________________
                                                             HONORABLE BARBARA L. MAJOR
24                                                           United States Magistrate Judge

25
26
27
28                                                   1
